       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 1 of 11




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Tyrone Clark a/k/a Tyron Clark,

                        Plaintiff,
                                       Case No. 1:20-cv-3756-MLB
 v.

 John Doe, et al.,

                        Defendants.

 ________________________________/

                          OPINION & ORDER

      Plaintiff Tyrone Clark seeks leave to file an amended complaint

under 28 U.S.C. § 1447(e) to add Pamela Hutson a/k/a Pamela

Summerville (“Pamela”) as a defendant in this action. (Dkt. 31.) The

Court grants that motion and thus remands this action to state court.

I.    Background

      On October 3, 2018, Plaintiff shopped at Wal-Mart Supercenter No.

2732 in Villa Rica, Georgia. (Dkt. 1-2 ¶¶ 7–8.) Plaintiff says he was

seated and stopped on a motorized shopping cart provided by Wal-Mart

when an unidentified representative of Wal-Mart (identified in the

complaint as John Doe) negligently pushed a produce cart into Plaintiff,
       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 2 of 11




thereby injuring him. (Id. ¶¶ 11–12.) On August 20, 2020, Plaintiff sued

Defendants John Doe; Wal-Mart Stores, Inc. (“Wal-Mart Stores”); Wal-

Mart Stores East, LP (“Wal-Mart East”); and XYZ Defendants for

negligence in the State Court of Gwinnett County, Georgia. (Dkt. 1-2.)

       On September 11, 2020, Wal-Mart Defendants removed the case

based on diversity jurisdiction. (Dkt. 1.) A week later on September 18,

Plaintiff moved for an order directing Defendant Wal-Mart East to

respond to Plaintiff’s Interrogatory No. 9 by identifying John Doe and

sought leave to file an amended complaint to replace John Doe with a

defendant identified by name.       (Dkt. 9.)   The next day, Wal-Mart

Defendants moved to transfer the case to the Newnan or Gainesville

division of this district. (Dkt. 10.) On October 12, Defendants identified

John Doe as Pamela in their responses to initial disclosures. (Dkt. 19.)

On November 16, Plaintiff filed a supplemental reply to his previous

motion seeking to add Pamela as a defendant in place of John Doe. (Dkt.

23.)   On November 23, Plaintiff moved to remand.          (Dkt. 24.)   On

December 10, Plaintiff moved for leave to file an amended complaint to

add Pamela as a defendant, which Wal-Mart Defendants oppose. (Dkts.

31; 35.)



                                     2
       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 3 of 11




II.   Standard of Review

      Under 28 U.S.C. § 1447(e), “[i]f after removal, the plaintiff seeks to

join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand

the action to the State court.” When a plaintiff seeks to amend his or her

complaint to add a defendant such that the court would no longer have

diversity jurisdiction, the court should scrutinize that amendment more

closely than an ordinary amendment. Dever v. Family Dollar Stores of

Ga., LLC, 755 F. App’x 866, 869 (11th Cir. 2018) (citing Hensgens v. Deere

& Co., 833 F.2d 1179, 1182 (5th Cir. 1987)). The decision is committed

to the sound discretion of the district court. See Johnson v. Lincoln

Harris, LLC, No. 1:15-cv-3979, 2016 WL 2733425, at *2 (N.D. Ga. May

10, 2016); 14C Wright & Miller, Federal Practice and Procedure § 3739.1

(rev. 4th ed. 2020) (“[T]he statute, as amended, leaves the joinder issue

to the discretion of the district court.”).

III. Discussion

      In deciding whether to allow Plaintiff to file an amended complaint

to replace John Doe as Pamela under § 1447(e), the Court considers four

factors: (1) the extent to which the purpose of the amendment is to defeat



                                       3
       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 4 of 11




federal jurisdiction, (2) whether Plaintiff has been dilatory in asking for

amendment, (3) whether Plaintiff will be significantly injured if

amendment is not allowed, and (4) any other factor bearing on the

equities. Reyes v. BJ’s Rests., Inc., 774 F. App’x 514, 517 (11th Cir. 2019);

Dever, 755 F. App’x at 869 (citing Hensgens, 833 F.2d at 1182).1

           1.    Motivation for seeking leave to amend

     The first factor in this analysis considers the purpose of the

amendment. Wal-Mart Defendants argue Plaintiff’s purpose is to defeat

federal jurisdiction because “Plaintiff only sprang to action to identify

[Pamela] after the case was removed.” (Dkt. 35 at 7, 11.) While at first

glance this may seem like a situation in which a plaintiff seeks to add a

nondiverse defendant immediately after removal to defeat federal

jurisdiction, that is not the case. In state court, Plaintiff sued John Doe,

describing John Doe as the “unidentified representative of Wal-

Mart . . . [who] negligently pushed her produce cart [into Plaintiff]




1“Although § 1447(e) mentions joinder specifically, the statute has been
held to apply when a plaintiff seeks to amend a complaint to replace ‘John
Doe’ defendants with defendants identified by name.” Dunigan v.
Countrywide Home Loans, Inc., No. 1:08-cv-3735, 2009 WL 10698799, at
*3 (N.D. Ga. Sept. 10, 2009).

                                     4
       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 5 of 11




causing injury to [P]laintiff.” (Dkt. 1-2 ¶¶ 2, 12.) It is of no great surprise

Plaintiff decided to add that unidentified person.

      Moreover, Plaintiff filed his complaint on August 20 and served

Wal-Mart Defendants on August 28. (Dkts. 1 ¶ 2; 1-2; 35-1.) Wal-Mart

Defendants then filed their notice of removal on September 11. (Dkt. 1.)

The case was in state court for less than one month. That did not give

Plaintiff much of an opportunity to discover the identity of John Doe

before removal. Once before this Court, Plaintiff has made persistent

and diligent efforts to determine the identity of John Doe, and Plaintiff

only learned it was Pamela on October 12 when Wal-Mart Defendants

filed their responses to initial disclosures. (Dkt. 36 at 2–3.) The Court

finds Plaintiff does not seek to destroy federal jurisdiction by adding

Pamela. This factor weighs in favor of permitting amendment.

            2.    Timeliness of request

      The second factor is whether the plaintiff has been dilatory in

asking for amendment. A plaintiff is dilatory in making a joinder request

when there is no apparent reason for waiting to add a defendant until

after the originally named defendant removes the case.             Andreasen

v. Express Ins. Co., 276 F. Supp. 3d 1317, 1329 (S.D. Fla. 2017).



                                      5
      Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 6 of 11




Wal-Mart Defendants argue Plaintiff was dilatory in asking for joinder

for two reasons. First, according to them, Plaintiff has known about the

identity of John Doe since the date of the incident in August 2018 because

Plaintiff contends Pamela said, “I’m sorry I did not see you,” after the

incident. (Dkt. 35 at 9, 11.) The Court rejects this argument. Based on

the information before the Court, it appears Plaintiff knew the previously

unidentified Wal-Mart representative who pushed the produce cart said

that statement after the incident, but Plaintiff did not know the identity

of that person until recently. The flurry of motions on this Court’s docket

supports that view and demonstrates Plaintiff’s diligence in seeking to

learn the identity of John Doe.

     Second, Wal-Mart Defendants argue that, even if Plaintiff did not

learn the identity of John Doe until October 12, Plaintiff had this

information for 58 days before filing his motion to amend on December

10. (Id. at 11–12.) While this is true, it ignores the fact that Plaintiff

initially sought to add Pamela on November 16 by filing a supplemental

reply to his previous motion. (Dkts. 23; 36 at 5.) So Plaintiff did not sit

idly with this information for 58 days as Wal-Mart Defendants contend.

But even if he had, the Court does not think 58 days is dilatory. Cf. Smith



                                    6
      Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 7 of 11




v. White Consol. Indus., Inc., 229 F. Supp. 2d 1275, 1282 (N.D. Ala. 2002)

(finding amendment dilatory when made ten months after removal).

           3.    Injury to Plaintiff

     The third factor is whether the plaintiff will be significantly injured

if amendment is not allowed. Plaintiff argues he would be significantly

injured because he would have to pursue parallel lawsuits, which would

be duplicative and a waste of resources. (Dkts. 31-3 at 10; 36 at 6.)

Wal-Mart Defendants disagree and point to a recent unpublished

Eleventh Circuit case that provides: “Being made to litigate against [a

nondiverse party] in state court does not necessarily amount to a

significant injury—even if it results in duplicative efforts on the

plaintiffs’ part.” (Dkt. 35 at 12–13); Hickerson v. Enter. Leasing Co. of

Ga., LLC, 818 F. App’x 880, 886 (11th Cir. 2020).            That case is

distinguishable. There, the district court concluded the plaintiffs would

not be significantly injured if amendment were not allowed because they

remained free to pursue claims against the nondiverse party in state

court. Hickerson, 818 F. App’x at 886. The Eleventh Circuit declined to

hold otherwise because the plaintiffs “offered no persuasive argument

that the district court erred in doing so.” Id. In other words, it deferred



                                    7
       Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 8 of 11




to the district court because the plaintiffs did not raise an argument

sufficient to overturn the district court’s conclusion. It did not say having

to pursue parallel litigation never amounts to a significant injury.

     The Court finds that, although Plaintiff could pursue a separate

state action against Pamela, it is certainly not the most efficient use of

the parties’ resources or federal and state judicial resources to force

separate litigations related to the same events. See Shelfer v. Gregory

Pest Control, Inc., No. 1:20-cv-3000, 2021 WL 457893, at *4 (N.D. Ga.

Feb. 9, 2021); Johnson, 2016 WL 2733425, at *3 (“If amendment is not

allowed in this case, Plaintiff faces the prospect of maintaining a separate

lawsuit in state court. The two lawsuits, both based entirely on state law,

would be duplicative and would unnecessarily waste the resources of the

parties and the judicial system.         Courts within this Circuit have

concluded that such parallel litigation would constitute ‘significant

injury’ under Hensgens.”). This is particularly true when it is clear that

Plaintiff always intended to assert claims against John Doe but simply

needed to learn that person’s identity. The Court recognizes the expense,

waste of judicial resources, and risk of inconsistent outcomes that would

result from denying the amendment and requiring Plaintiff to initiate



                                     8
      Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 9 of 11




parallel litigation in state court, all of which weigh in favor of allowing

the amendment.

           4.    Other equitable considerations

     The fourth factor allows the court to consider any other factors

which bear on the equities. In balancing the equities, the parties are not

on equal footing, and the court should give consideration to the

defendant’s right to choose the federal forum. Hensgens, 833 F.2d at

1182. To this point, Wal-Mart Defendants argue “[t]he fundamental

purpose of the removal statute is to provide foreign defendants with an

impartial tribunal free from local prejudice or influence, and that

consideration weighs heavily in favor of” them. (Dkt. 35 at 14–15.) The

Court recognizes Defendant’s interest in proceeding in federal court

weighs against amendment. But Wal-Mart Defendants were on notice

from the outset of this lawsuit that Plaintiff intended to name a

potentially nondiverse party as a defendant in this case.         Further,

Wal-Mart Defendants were in the best position to know the identity and

citizenship of John Doe when they were served with the complaint but

chose to remove the case anyway.        See Galue v. Clopay Corp., No.

20-23704, 2020 WL 7385851, at *2 (S.D. Fla. Dec. 15, 2020). Additionally,



                                    9
      Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 10 of 11




this case is in its initial stages and the claims depend entirely on state

law. See, e.g., Langee v. State Farm Mut. Auto. Ins. Co., No. 8:08-CV-406,

2008 WL 2694110, at *4 (M.D. Fla. July 8, 2008) (holding that all the

issues in the case involve Florida law so the fourth factor favors granting

the plaintiff’s motion to amend).

IV.   Conclusion

      The four factors weigh in favor of permitting amendment. Allowing

the joinder of Pamela, a nondiverse defendant, will destroy subject

matter jurisdiction. Remand is thus required.

      The Court GRANTS Plaintiff’s Motion for Leave to File Plaintiff’s

First Amended Complaint to Add Pamela Hutson a/k/a Pamela

Summerville Pursuant to 28 U.S.C. § 1447(e) (Dkt. 31).          The Court

DIRECTS the Clerk to file the First Amended Complaint (Dkt. 31-2) as

of the date of this order. The Court REMANDS this action to the State

Court of Gwinnett County, Georgia.

      The Court DENIES AS MOOT Plaintiff’s Motion to Shorten Time

to Respond to Certain Limited Discovery for Wal-Mart to Identify the

John Doe Defendant and for Leave to File Plaintiff’s First Amended

Complaint (Dkt. 9), Wal-Mart Defendants’ Motion to Transfer Venue to



                                    10
      Case 1:20-cv-03756-MLB Document 43 Filed 04/16/21 Page 11 of 11




Newnan Division or to Gainesville Division (Dkt. 10), and Plaintiff’s

Motion to Remand Pursuant to 28 U.S.C § 1332 and 28 U.S.C. § 1447

(Dkt. 24).

     SO ORDERED this 16th day of April, 2021.




                                    11
